DETAILED ACTION
This Office action is in response to the Amendment/remarks filed on 23 December 2020.  Claims 21-31 and 33-42 are pending in the application.  Claims 1-20 and 32 have been cancelled.  Claims 42 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28, 30-31 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al., US PG Pub. 2008/0185606 A1, of record.
With respect to claim 21, Sano discloses a semiconductor body (20, fig. 11b) having an active region (22, fig. 11b) configured to generate radiation; a first contact layer (42, fig. 11b) having a first contact area (40, fig. 11B) for external electrical contacting the semiconductor chip and a first contact finger structure (44, fig. 11A) connected to the first contact area (40, fig. 11B); a second contact layer (33, fig. 11B) having a second contact area (30, fig. 11B) for external electrical contacting the semiconductor chip and a second contact finger structure (34, fig. 11A) connected to the second contact area (30, fig. 11B), wherein the first contact finger structure (44, fig. 11A) and the second contact finger structure (34, fig. 11A) overlap in places in plan view of the semiconductor chip; a current distribution layer (41e, 31e, fig. 11A&11B) electrically conductively connected to the first contact layer (42, fig. 11b); a connection layer (43, fig. 11A) electrically conductively connected to the first contact layer (42, fig. 11b) via the current distribution layer (41e, 31e, fig. 11A&11B); and an insulation layer (51, fig. 11B) containing a 
With respect to claim 22, Sano discloses wherein the insulation layer (51, fig. 11B) covers the connection layer (43, fig. 11A) up to at least 30% of the area of the connection layer (43, fig. 11A). 
With respect to claim 23, Sano discloses wherein the diameter of the opening (opening between current distribution layer 41e and 31e as shown in figure 11B) is between 1 .mu.m and 20 .mu.m inclusive (paragraph [0150]; “A planar shape and a planar configuration such as circular, elliptic, square or rectangular, parallelogram, triangular, hexagonal or honeycomb shape and lattice is suitably selected to obtain a high density configuration. In addition, the cross-sectional shape thereof may be such as trapezoidal or inverted trapezoidal, rectangular as in a similar way as the second layer of the upper side of the electrode. When the planar shape of these structural components such as a protrusion, recess, and groove has a width of 0.5 to 5 .mu.m, preferably 1 to 3 .mu.m, preferable production can be performed”). 
With respect to claim 24, Sano discloses wherein the insulation layer (51, fig. 11B) is formed as a filter layer configured to predominantly transmit incident radiation within a first angular range and to predominantly reflect incident radiation within a second angular range. 
With respect to claim 25, Sano discloses wherein the insulation layer (51, fig. 11B) adjoins the connection layer (43, fig. 11A) and the current distribution layer (41e, 31e, fig. 11A&11B). 

With respect to claim 27, Sano discloses wherein the first contact area (40, fig. 11B) and the second contact area (30, fig. 11B) are accessible for external electrical contacting from a radiation exit surface of the semiconductor body (20, fig. 11b). 
With respect to claim 28, Sano discloses wherein at least 50% of the entire area of the second contact finger structure (34, fig. 11A) overlaps with the first contact finger structure (44, fig. 11A). 
With respect to claim 30, Sano discloses wherein the insulation layer (51, fig. 11B) is arranged between the first contact layer (42, fig. 11b) and the second contact layer (33, fig. 11B). 
With respect to claim 31, Sano discloses wherein there is no direct vertical current path between the first contact layer (42, fig. 11b) and the semiconductor body (20, fig. 11b) at any place of the semiconductor chip. 
With respect to claim 39, Sano discloses wherein the insulation layer (51, fig. 11B) has a plurality of opening (opening between current distribution layer 41e and 31e as shown in figure 11B)s, wherein one or more opening (opening between current distribution layer 41e and 31e as shown in figure 11B)s are located at an edge region of the semiconductor chip, and wherein the one or more opening (opening between current distribution layer 41e and 31e as shown in figure 11B) of the edge region are larger than opening (opening between current distribution layer 41e and 31e as shown in figure 11B)s at a central region of the semiconductor chip.
With respect to claim 40, Sano discloses wherein the insulation layer (51, fig. 11B) has a plurality of opening (opening between current distribution layer 41e and 31e as shown in figure 11B)s, and wherein an edge region of a radiation exit surface comprises more opening (opening between current distribution layer 41e and 31e as shown in figure 11B)s than a central region of the radiation exit surface.
With respect to claim 41, Sano discloses a semiconductor body (20, fig. 11b) having an active region (22, fig. 11b) configured to generate radiation; a first contact layer (42, fig. 11b) having a first contact area (40, fig. 11B) for external electrical contacting the semiconductor chip and a first contact finger structure (44, fig. 11A) connected to the first contact area (40, fig. 11B); a second contact layer (33, fig. 11B) having a second contact area (30, fig. 11B) for external electrical contacting the semiconductor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al., US PG pub. 2008/0185606 A1, newly cited.
With respect to claim 29, Sano discloses as applied to claim above however Sano did not discloses wherein the semiconductor body (20, fig. 11b) has at least one recess extending from a radiation exit surface through the active region (22, fig. 11b), and wherein the second contact layer (33, fig. 11B) located in the recess is electrically conductively connected to the semiconductor body (20, fig. 11b). 
Sano discloses in paragraph [0150] upper surface or the like of a trench or recess 26p, or to a light extracting portion of the semiconductor structure or a surface of substrate.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a trench or recess as shown in figure 9 since this can improve the light extracting efficiency.
With respect to claim 36, Sano discloses wherein the connection layer (43, fig. 11A) and/or the current distribution layer (41e, 31e, fig. 11A&11B) contains a TCO material (paragraph [0081]; material such as ITO is type of TCO material; reference Kim US PG pub. 2012/0326190 A1 paragraph [0058] as evidence of disclosure of TCO material is material such as ITO which has a high transparency and a high processing property and its work function can be easily regulated). 

Allowable Subject Matter
Claims 33-35 and 42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 42 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a radiation-emitting semiconductor chip comprising: a semiconductor body having an active region configured to generate radiation; a first contact layer having a first contact area for external electrical contacting the semiconductor chip and a first contact finger structure connected to the first contact area; a second contact layer having a second contact area for external electrical contacting the semiconductor chip and a second contact finger structure connected to the second contact . 
Claims 33-35 contain allowable subject matter by virtue of their dependency.
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. Applicant has argued that Sano fails to teach “wherein the first contact finger structure and the second contact finger structure overlap in place in plan view of the semiconductor chip” wherein the plan view is per definition a view of the semiconductor chip as projected on a horizontal plane. Sano does disclose the first and second contact finger structure overlap in place in plan view as projected on a horizontal plane. As shown below in Applicant’s figure 2C, the overlap in place in plan view and Sano figure 11A showing that the first and second finger structure 34 and 44 are being overlap in place as projected on a horizontal plane. Applicant has further argued that Sano fails to teach “a connection layer electrically conductively connected to the first contact layer via the current distribution layer”.  However, e Sano does show that the electrical charge can move freely in a conductive layer, layer 42, 43, 31e and 41e are conductive layers electrical charge can inherently move .

    PNG
    media_image1.png
    468
    735
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822